IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                November 17, 2008
                                   No. 08-60039
                                 Summary Calendar              Charles R. Fulbruge III
                                                                       Clerk

MAGUERITE JEAN-BAPTISTE

                                             Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                             Respondent


                      Petition for Review of an Order of the
                         Board of Immigration Appeals
                              BIA No. A97 956 154


Before SMITH, DeMOSS, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Maguerite Jean-Baptiste seeks review of the decision of the Board of
Immigration Appeals (BIA) dismissing her appeal from the Immigration Judge’s
(IJ) denial of her application for asylum and withholding of removal.
      Jean-Baptiste argues that the BIA erred in upholding the IJ’s
determination that her testimony was not credible and denial of her asylum
application    for   lack   of   corroborating   evidence.     Under     8   U.S.C.
§ 1158(b)(1)(B)(iii), the IJ was authorized, in light of the totality of the

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-60039

circumstances, to base a credibility determination on the inconsistency between
Jean-Baptiste’s testimony and her prior statements. The record supports, and
does not compel a conclusion contrary to, the determination that Jean-Baptiste’s
testimony was not credible and that Jean-Baptiste should have provided
available evidence corroborating her otherwise credible testimony about her
arrival in and life in the United States. See 8 U.S.C. § 1252(b)(4); Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Because the IJ found that her
testimony was not credible, Jean-Baptiste’s uncorroborated testimony was
insufficient to sustain her burden of proving her eligibility for asylum. See
§ 1158(b)(1)(B)(i), (ii).
      Jean-Baptiste argues that she established that she was persecuted or had
a well-founded fear of persecution on account of, or at least in part on account
of, an imputed political opinion. Because she did not raise this issue before the
BIA, we lack jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1); Wang v.
Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      In her petition for review, Jean-Baptiste has not raised, and thus has
abandoned, any argument challenging the denial of her application for
withholding of removal, the determination that the harm she suffered
constituted persecution, and the determination that she failed to establish that
being a family member of someone who had disappeared is one of the protected
grounds. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, Jean-Baptiste’s petition for review is DENIED IN PART and
DISMISSED IN PART for lack of jurisdiction.




                                       2